ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 27, 1968 (208 So.2d 681) dismissing the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 17, 1968 (217 So.2d 301) and mandate dated January 6, 1969, now lodged in this court, quashed this court’s order of dismissal and remanded the cause for further proceedings;
Now, therefore, It is Ordered that the final order of dismissal of this court filed in this cause on March 27, 1968, which was certified to the trial court on April 10, 1968, including the court’s ruling on appellant’s motion for attorney fees is vacated and set aside and this appeal is reinstated and shall proceed to final determination on the merits.
Appellee’s brief shall be filed within 20 days from this date and the original record on appeal from the trial court shall be transmitted to this court within 40 days from this date. Oral argument will be set by a subsequent notice.
All costs allowed shall be taxed in the trial court upon final determination of the cause (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).